Granger, J.
The basis of the reformation of the deed, as claimed, is a parol agreement between the parties, made during the negotiations for the Beyerle farm. If there was not such an understanding, there can be no reformation.. That there was talk on the subject of the easement being reserved to the plaintiff, both parties agree, but they are in dispute as to the result; the plaintiff saying that he asked for the easement, and that defendant agreed to it, while defendant says plaintiff asked for it, and he, in terms, refused it. In view of this situation, some undisputed facts bearing on the probabilities of the case may be important. The lane or road was never a public highway during Beyerle’s ownership of the land, in the sense that Beyerle could not any time close it against all persons except White’s Manual Labor Institute, which institute gave a part of the land under an agreement for a strip of land north of the lane, from Beyerle, and it is probably true that there was to be a joint use' of the lane. The agreement was made in . 1857, in writing, but it is not in the record, and the inference is that it is lost. Beyerle built a bridge on the. road, some three feet of which was on the land belonging to . the institute, and the lane was fenced, first by board fences, and, later, by hedges. The road seems to have been Cised by the institute, or the occupants of its land, but little, and that years ago. Beyerle used the lane about twenty-eight years, until he moved to Nebraska, which was some eight years before his testimony was *367taken. The lane was his only access to the public highway on the south from his house, and was, no doubt, intended to be permanent for that purpose. The evidence tends to show that an object of the institute in giving the land for a part of the lane was that its management thought some of placing a house on that part of the farm, which was never done. The institute is not a party to this suit, and, because of the lane having been closed, we infer that it makes no claim to the lane.- We do not understand plaintiff to even claim any right to use that -part of the lane owned by the institute. It is simply a claim for the fourteen feet from the land of defendant. During the period of Beyerle’s use of the lane, it was closed by gates at the ends, the lane passing through his barnyard. With these facts understood, we think the case is to be considered as if the lane had consisted of simply the fourteen feet on the land of Beyerle, uninfluenced by the facts as to the institute.
It remains for us to consider the evidence as to what was said between the parties pending the negotiations for the land. W e can do little more than note our conclusions. Seven witnesses testify as to the conversations: Plaintiff, his father, mother, and Mr. Clark, testify as to the agreement for the easement. Defendant and his two sons testify that, plaintiff’s proposition in that respect was refused, and that plaintiff assented to the negotiations with that understanding. The corroborating facts, after the sale, are stronger in favor of the defendant. The testimony of the tenant of plaintiff, who occupied a part of his land for three years after plaintiff got his deed, shows, though contradicted by plaintiff, that plaintiff did not claim a right to the land; that he (the tenant) broke the bridge in the lane, and, when he called plaintiff’s attention to it, he said he had nothing to do with the *368bridge, — that King would fix it. Plaintiff says the agreement as to the lane was that each was to do his share in keeping it up. “ Each one was to do his share in keeping the bridge up.” There is dispute about many of those statements, and we only state what the evidence tends to show. The burden is on the plaintiff to establish the agreement by that clear preponderance that will justify a court of equity in changing a written contract of the parties. Independent of the alleged oral agreement, plaintiff’s claim would hardly be entitled to consideration. His land now abuts on a public highway, — not, however, as convenient as the highway south of him. Since the deed passed to defendant, he (defendant) has done nothing inconsistent with his present claim. His claim is in accord with all the writings made between the parties in the sale and conveyance of the land. Plaintiff had full knowledge when the deed was made, that it did not contain the reservation, and, after the acts of defendant, it is strange that he should have rested as he did, if he claimed a right to the lane. It appears that plaintiff’s tenant, for the three years he occupied the land, used the lane under express license from defendant, and on condition that the gates should be kept closed, and that defendant used it as an inclosure for stock. We do not think the district court erred in its judgment, and it is affirmed.